Braley, J.
The plaintiffs and the defendant own contiguous parcels of land to which they derive title by mesne conveyances from the S. Blackinton Woolen Company. But the duly recorded deeds dated January 23 and February 28, 1888, from the company to Alice P. Sayre under whom the plaintiffs claim, having antedated the deed of July 22, 1902, to Thomas Fleming, who conveyed to the defendant, the questions for decision are, whether the description in the deeds to Sayre included the strip, title to which is in controversy, and, if included, whether this title has passed to the plaintiffs.
It appeared that, the deed of January 23, 1888, having contained misdescriptions, the quitclaim deed of February 28, 1888, was given to correct the errors. The description in this deed in *591so far as material is as follows: "Beginning at the northeast corner of land of James R. Reynolds, on the southerly side of Main Street, running through the village of Blackinton, from . . . North Adams to Williamstown, . . . thence running southerly, one hundred thirty-nine (139) feet to the bank of the Mill Pond, so called, of the grantor, thence in a line parallel with said Main Street, three hundred and seventeen (317) feet, to a stake and stones, thence running northerly, one hundred thirty-nine (139) feet, to said Main Street, thence westerly along said Main Street, to the place of beginning.” While the description is free from ambiguity, it is plain that "Main Street” is a boundary or monument within the rule stated in Temple v. Benson, 213 Mass. 128, 132, and cases there collated, and paroi evidence was admissible to show, and the jury could find, “that in 1888 and from that time to 1895 Main Street, as then used between those dates, was a straight street and that in the year 1895, the course of said street was changed from a straight street to a curved street and that it has so existed and been so used continuously from 1895 .to the present time.” Clark v. Munyan, 22 Pick. 410, 416. Temple v. Benson, supra.
The defendant however “claimed that . . . Main Street at the place indicated had always been curved, continuously from 1888 to the present time and introduced evidence tending to sustain said claim.” The trial judge without objection or exception submitted the following question to the jury: “Was the line of. the highway upon which the land conveyed to Alice P. Sayre by Blackinton Woolen Company by deeds dated January 23, 1888, and February 28, 1888, straight, or was it at that time curved as' represented on a plan marked ‘H’?” And the jury answered¡ “that the line of the street, in the year 1888 was straight.”
The alteration of Main Street in 1895 by the municipality whereby it was changed from a straight line to a slight curve without any land being taken could not deprive Alice P. Sayre of the premises conveyed by the grant of the company. It is obvious that, the line being straight when she acquired title, she was seised in fee of the strip. The northeast corner of the land of James R. Reynolds and “the easterly line of” Reynolds’ land were not in dispute, and the words “Main Street,” “West Main Street” and “ Massachusetts Avenue ” are different names of the same highway.
*592The descriptions in the deeds of Alice P. Sayre to Emily M. Reed, dated respectively October 7, 1918, and October 8, 1918, and October 22, 1918, read as follows: “Beginning at the northeast corner of land of James R. Reynolds, on the southerly side of Main Street, running through the village of Blackinton from said North Adams to Williamstown, in said county of Berkshire, thence running southerly on the easterly line of said Reynolds, one hundred thirty-nine feet (139 ft.) to the bank of the Mill Pond, thence easterly in a line parallel with said Main Street, eighty-three feet (83 ft.) to a stake and stones, thence running northerly in a line parallel with said Reynolds’ east line, one hundred thirty-nine feet (139 ft.) to the southerly bounds of said Main Street, thence westerly on the southerly bounds of said Main Street, eighty-three feet (83 ft.) to the place of beginning. Being westerly portion, as herein described of land deeded to me by S. Blackinton Woolen Company ... to which reference is had.”
“Beginning at a point in the southerly side of Main Street, in the village of Blackinton, said point being eighty-three feet (83 ft.) easterly from James R. Reynolds’ northeast corner, thence southerly in a line parallel with said Reynold’s east line, one hundred thirty-nine (139 ft.) to a stake and stones, thence easterly in a line parallel with said Main Street, forty-three feet (43 ft.) to a stake and stones, thence northerly one hundred thirty-nine feet (139 ft.) to the southerly bounds of said Main Street, thence westerly on the southerly bounds of said Main Street, forty-three (43 ft.) to the place of beginning. Being a portion, as herein described, of land deeded to me by deed of S. Blackinton Woolen Company, to which reference is had, at the Northern Berkshire Registry of Deeds.”
“Beginning at a point in the southerly bounds of Main Street, running through the village of Blackinton from said North Adams to Williamstown, in said County of Berkshire, said point being one hundred twenty-six feet (126 ft.) easterly from the northeast corner of land of James R. Reynolds, thence southerly in a line parallel with said Reynolds’ easterly line, one hundred thirty-nine feet (139 ft.) to a stake and stones, thence easterly in a line parallel with said Main Street, one hundred ninety-one feet (191 ft.) to stake and stones, thence northerly one hundred thirty-nine feet (139 ft.) to the southerly bounds of said Main Street, and thence *593westerly one hundred ninety-one feet to the place of beginning. Meaning and intending to convey the easterly portion, as herein described, of land conveyed to me by S. Blackinton Woolen Company. Refer to Northern Berkshire Registry of Deeds, book 169 page 546.”
It being undisputed that at the date of these deeds Main Street had become a curved street, the defendant contends as matter of law that the reference in these deeds to Main Street must be held to be Main Street as it contemporaneously existed unless there is something to control the presumption. But Alice P. Sayre by the first deed conveyed the “westerly portion, as herein described of land deeded to me by S. Blackinton Woolen Company ... to which reference is had.” And by the second deed “a portion, as herein described, of land deeded to me by deed of S. Blackinton Woolen Company, to which reference is had, at the Northern Berkshire Registry of Deeds.” The third and last deed recites in the granting clause, “Meaning and intending to convey the easterly portion, as herein described, of land conveyed to me by S. Blackinton Woolen Company. Refer to Northern Berkshire Registry of Deeds, book 169 page 546.” If the defendant’s contention is sound, the grantor by these deeds conveyed all the land granted to her by the company except the strip in dispute. It is settled that the intention of the parties as expressed by all the terms of the grant is the true canon of interpretation. Gray v. Kelley, 194 Mass. 533. The deeds may be read together. Clap v. Draper, 4 Mass. 266. Watson v. Boylston, 5 Mass. 411, 417. Lipsky v. Heller, 199 Mass. 310, 315. And the references to the title deed of Alice P. Sayre were a material part of each conveyance. It had the same effect as if the entire description in that deed had been copied into each conveyance, and not being inconsistent with the particular descriptions, the grant should be held to include all the land. Foss v. Crisp, 20 Pick. 121. Hopkins v. Smith, 111 Mass. 176. Pollard v. Ketterer, 221 Mass. 317, 322. It cannot be assumed that she intended to retain title to a strip of land which on the record is apparently so infinitesimal in area as to have no actual value. We are therefore of opinion that the grantor intended to convey without reservation all her land and that under all the language used by her in the granting clause of each deed, and her intention not being inconsistent with the rides of law, Emily M. *594Reed, the grantee, acquired title accordingly. Frost v. Spaulding, 19 Pick. 445, 446. Melvin v. Proprietors of Locks & Canals, 5 Met. 15, 28. Crocker v. Cotting, 166 Mass. 183.
The deed of December 9, 1918, from Emily M. Reed to the plaintiffs has this description: “Beginning at a stake lying in the southerly line of Massachusetts Avenue, it also being at the northwest corner of the within described land; thence running easterly along the southerly line of Massachusetts Avenue, sixty-four and seventy-three hundred feet (64.73 ft.) to a stake; thence turning an interior angle of eighty-seven degrees and two minutes and running southerly one hundred thirty-nine and three tenths feet (139.3 ft.) to an iron pipe; thence turning an interior angle of ninety-one degrees and forty-five minutes and running westerly sixty-four and seventy-five hundredths feet (64.75 ft.) to a stake; thence turning an interior angle of eighty-eight degrees and fifteen minutes and running northerly one hundred thirty-seven and seven tenths feet (137.7 ft.) along land of the grantor to the place of beginning. The last mentioned line falling about midway between the two houses and making an interior angle of ninety-two degrees and fifty-eight minutes with the first mentioned line. Meaning and intending to convey the easterly portion of the Sayre property, so called.” The recital “Meaning and intending to convey the easterly portion of the Sayre property so called,” shows in this deed as in the previous deeds the intention of the grantor to convey her title to this portion vested in her by the deed of Alice P. Sayre of October 22, 1918. The plan moreover 'put in evidence by the plaintiffs shows that the easterly line of their land as described in the deed to them is parallel with the undisputed easterly line of the Reynolds land, and the northeast corner of the plaintiffs’ land measured in a straight line from the northeast corner of the Reynolds land gives the same distance as that shown in the deed to Alice P. Sayre. The defendant argues that this plan is unreliable; but whether it was inaccurate when compared with the plans, two in number, introduced by the defendant, which he claimed showed title in him, was a question of fact which the jury have settled adversely to his contention.
The result is, that the defendant’s requests were rightly denied and that the plaintiffs are entitled to judgment on the verdict.

Exceptions overruled.